Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/08/2020 were received and are being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both an end plate in line with the stacking direction and an end plate perpendicular to the stacking direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
`	Claims 18 and 19 are currently numbered as duplicates of “15” and “16”.  Claim 18 is address as 15II and claim 19 is address as 16II. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the batter cell package end plates" in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Previously in claim 1, a single battery cell end plate was introduced with no subsequent cell being mentioned.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “half-channel” in claim 10 is used and it is not clear by the drawings or specification what a “half-channel is to the examiner. The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, examiner understands half-channel to mean a channel which runs through either the top-half or bottom-half of the battery module. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “on (one, two, three, four) sides of the battery housing” in claims 13-16 is used by the claim to mean “between the housing and the cell,” while the accepted meaning is “on the housing.” The term is indefinite because the specification does not clearly redefine the term. Claims 13-16 are unclear as the housing for the above reason, and that the housing is not claimed to have 4 walls and a top and bottom (with which to fill the gaps between the housing and cells). At this stage, only one gap has been claimed. 
Claim 11 recites the limitation “one of the housing end plates” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "media" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-10, 12-17 and 19 are rejected under 35 U.S.C. 102(s)(1) as being anticipated by Yang et al. (U.S. 8722223).

With respect to claim 1, Yang discloses a battery module of a high-voltage battery for an electric vehicle (Fig. 1, Col 1, L20-27)), comprising:
 a multiplicity of electrically interconnected battery cells stacked one behind another ([0012]) to form a battery cell package (100, 200, 300, 400 – battery modules) arranged in a multipart battery module housing (700 – housing) (Fig. 1 and 2), 
a battery cell package end plate (700a - surface) arranged on at least one axial end of the battery cell package (100) (Fig. 2),  
the battery module housing (700) having a central portion (interior of 700) and a housing end plate arranged (700c) on the central portion (interior of 700) at least at one end of the central portion (interior of 700)  acing the battery cell package end plate (700a) (Fig. 2), 
a gap (labeled) being formed between the battery cell package (100) and an inner surface of the central portion (interior of 700)  (Fig. 2 and 3 – below) and, 
a thermally conductive medium (coolant) being filled in the gap (labeled) (Fig. 3 and [0021]), 
the battery cell package end plate (700a) having a distribution channel (P1, P2, and P3 – coolant flow pathways) for the thermally conductive medium (coolant) and the battery cell package end plate having a spraying point (510 – main inlet and 520 – bypass inlet) for introducing the thermally conductive medium (coolant) (Fig. 3), 
wherein the thermally conductive medium (coolant) is guided from the spraying point (510) into the distribution channel and is introduced between the battery cell package (100) and the inner surface of the central portion (interior of 700)  over a width of the central portion (interior of 700)  via the distribution channel (P1) (Fig. 3).

    PNG
    media_image1.png
    287
    627
    media_image1.png
    Greyscale

With respect to claim 2, Yang discloses the battery cell package end plates (700a and 700c) are arranged on averted axial ends of the battery cell package (100) (Fig. 2).
Although the intended definition of the term “averted” is not immediately clear to the examiner, the implied relationship was understood based off of the multiple labeled parts (5) in the instant specification. 

With respect to claim 3, Yang discloses the central portion (interior of 700)  has a further housing end plate (700c - left) on an end facing away from the housing end plate (700c – right) (Fig. 2).

With respect to claim 4, Yang discloses the distribution channel (P1, P2, P3) is perpendicular to the spraying point (510 and 520) (Fig. 3 above). 

With respect to claim 5, Yang discloses the spraying point (510 and 520) and the distribution channel (P1, P2, and P3) are arranged next to the battery cell package (100) with respect to a longitudinal direction of the battery module (Fig. 1 and 3).

With respect to claim 7, Yang discloses the spraying point (510 and 520) has a docking receptacle (holes of inlets 510 and 520) for a metering system nozzle to introduce the thermally conductive medium (coolant) (Fig. 2).


With respect to claim 9, Yang discloses an inner cross section of the distribution channel (P1, P2 at inlet 520) is larger than the gap (labeled) to be filled with thermally conductive medium (coolant) between the battery cell package (100) and the central portion (interior of 700)  of the battery module housing Fig. 1, 3, and 5).

With respect to claim 10, Yang discloses the distribution channel (P1, P2, and P3) is in the battery cell package end plate (700a) and open toward the central portion (interior of 700)  (Figs. 1 and 3). 

With respect to claim 12, Yang discloses the central portion (interior of housing 700) is a hollow body with a rectangular cross section (Fig. 2).

With respects to claims 13-16, Yang discloses the thermally conductive medium (coolant) is arranged in the gap (labeled) between the central portion (interior of 700) and the battery cell package (100), as well as several other paths that show the flow paths subsequently surrounding the exterior of the battery cells (Fig. 3) and is on four sides (labeled) of the housing structure (Fig. 3 – above). 

With respect to claim 17, Yang discloses the central portion has channels (P1, P2, and P3) integrated therein for carrying media (coolant) to control the temperature of the battery cells (Fig. 3 and [0016]).

With respect to claim 16 II (19), Yang discloses the battery cells (10) are prismatic cells (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11 and 15II (18) are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claims 1-5, 7-10, 12-17 and 1 above.

With respect to claim 8, Yang discloses the spraying point (520) has a hole as docking receptacle (hole formed by inlet 520) (Fig. 5). Although the shape of the hole is more rectangular and not round, the function of the hole does not change over the prior art and therefore is a change of shape design choice that would have been obvious to one having ordinary skill in the art at the time that the application as filed (MPEP 2144.04).

With respect to claim 15II (18), Yang discloses the battery module (100, 200) has channels that carry media (Col 4, L 47-57), but does not disclose that the central portion (interior of 700) does not have any channels that carry media to control the temperature of the battery cells. 
However, applicant is reminded that an omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04.II.A.). In the instant application, either channels formed outside or inside of the battery module can be desired, therefore, removing the exterior channels from the prior art still allows for the coolant to reach the modules, just in a slower manner. Therefore, the function of the coolant is still retained and there is no patentable difference. 

With respect to claim 11, Yang discloses  housing end plates (700c) is configured to close off the spraying point (510, 520). As designed, the housing end plate (700c) is a continuous metal sheet, and while it is not arranged at an end of the spraying point, if rearranged, it would close off the spraying point as it has no opening for which the thermally conductive medium, could escape. Currently, the housing end plate (700c) prevent the thermally conductive medium from escaping through other sides of the housing, and would serve the same purpose when rearranged, and therefore does not modify the operation of the device (MPEP 2144.04.VI.C.) 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claims 1-5, 7-10, 12-17 and 19  above, and further in view of Cicero et al. (U.S. 20120156543).

With respect to claim 6, Yang discloses a battery cell package end plate (700a) but does not disclose that it consists of plastic.
Cicero discloses a battery cell package end plate (204) with a spraying point (228 – port) and teaches that the housing end plate is composed of plastic because it is not an electrically conductive material ([0040]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the battery cell package end plate disclosed by Yang consisted of plastic as taught by Cicero to ensure that the end plate was not electrically conductive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                       
/Maria Laios/Primary Examiner, Art Unit 1727